Case 1:21-cv-23201-JEM Document 1 Entered on FLSD Docket 09/03/2021 Page 1 of 3




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                                    MIAMI DIVISION

 HEIDI A. DIRKSE-GRAW,

                Plaintiff,
 v.

 THE LINCOLN NATIONAL LIFE
 INSURANCE COMPANY,

             Defendant.
 __________________________________/
                                           COMPLAINT
        COMES NOW the Plaintiff, HEIDI A. DIRKSE-GRAW, by and through the undersigned
 attorney, and files this Complaint stating a cause of action against Defendant, THE LINCOLN
 NATIONAL LIFE INSURANCE COMPANY, and alleges as follows:
        1.      This is an action for recovery of benefits under an employee benefit plan brought
 pursuant to 29 U.S.C. §1132(a)(1)(B), ERISA § 502.
                                               THE PARTIES
        2.      Plaintiff, HEIDI A. DIRKSE-GRAW, is an adult resident citizen of Washington
 County, Oregon. Plaintiff and/or her employer, Dirkse Counseling and Consulting, purchased
 through her employer a contract of salary continuance insurance including long term disability
 (LTD) benefits (hereinafter the “LTD Plan”), effective January 1, 2017.
        3.      Defendant, THE LINCOLN NATIONAL LIFE INSURANCE COMPANY
 (hereinafter “LINCOLN NATIONAL”), is a third-party plan administrator or claims fiduciary
 given discretion to interpret LTD Plan provisions and is an LTD Plan fiduciary, or alternatively
 is an LTD Plan fiduciary without discretion to interpret LTD Plan provisions.
                                  JURISDICTION AND VENUE
        4.      This Court maintains subject matter jurisdiction over this action pursuant to 29
 U.S.C. § 1132(e) and 28 U.S.C. § 1331.
        5.      LINCOLN NATIONAL is a foreign corporation authorized to engage and
 currently engaging in business within this District in the State of Florida.
Case 1:21-cv-23201-JEM Document 1 Entered on FLSD Docket 09/03/2021 Page 2 of 3




                                       FACTUAL ALLEGATIONS
        6.      At all times material to this Complaint, the LTD Plan was in full force and effect
 and Plaintiff was an LTD Plan participant.
        7.      Defendant, LINCOLN NATIONAL, is in possession of all master LTD Plan
 documents.
        8.      On or about March 11, 2017, Plaintiff became totally disabled from employment
 as defined by the LTD Plan, due to concussion, impaired cognition with headaches, metacarpal
 fractures, cervical sprain, and other exertional and non-exertional impairments.
        9.      Plaintiff made a timely application for disability benefits under the LTD Plan.
        10.     Defendant approved and paid the Plaintiff’s LTD benefits for the period of June 9,
 2017 through August 9, 2018.
        11.     On or about August 10, 2018, Defendant or its agents terminated Plaintiff’s LTD
 benefits effective August 10, 2018.
        12.     Plaintiff appealed said denial of benefits on or about January 23, 2019.
        13.     On or about April 5, 2019, Defendant upheld its decision to terminate Plaintiff’s
 claim for LTD benefits.
        14.     Plaintiff submitted a second appeal on or about September 27, 2019.
        15.     On or about December 19, 2019, Defendant upheld its decision to terminate
 Plaintiff’s claim for LTD benefits.
        16.     Plaintiff continues to remain totally disabled from employment, as defined by the
 Plan, due to concussion, impaired cognition with headaches, metacarpal fractures, cervical
 sprain, and other exertional and non-exertional impairments.
        17.     Plaintiff has exhausted all mandatory administrative remedies afforded by the
 Plan and has otherwise complied with all conditions precedent to this action.
                                 COUNT I – BREACH OF CONTRACT
        18.     Plaintiff re-alleges and reavers each allegation contained in Paragraphs 1 through
 15, supra, as if delineated here.
        19.     Each of the Defendant’s denials of Plaintiff’s claims for LTD benefits constituted


                                                 2
Case 1:21-cv-23201-JEM Document 1 Entered on FLSD Docket 09/03/2021 Page 3 of 3




 abuse of Defendant’s discretion under the Plan and derogated Plaintiff’s right to disability
 benefits under the terms of the Plan.


                                         PRAYER FOR RELIEF
        WHEREFORE, Plaintiff prays for a judgment against the Defendant for all LTD Plan
 benefits owing at the time of said judgment, pre-judgment interest, attorney’s fees, costs of this
 action, and all other relief deemed just and proper by the Court.


        Dated: September 3, 2021.


                                                       /s Nick A. Ortiz
                                                       Nick A. Ortiz
                                                       Florida Bar No. 12699
                                                       Ortiz Law Firm
                                                       823 E. Jackson St.
                                                       Pensacola, FL 32501
                                                       (850) 308-7833 (P)
                                                       (850) 208-3613 (F)
                                                       nick@ortizlawfirm.com




                                                  3
